EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements listed below of MGIC Investment Corporation of our reports dated February 29, 2012 relating to the financial statements, financial statement schedulesand the effectiveness of internal control over financial reporting, which appear in this Form 10-K. 1. Registration Statement on Form S-8 (Registration No. 333-101621) 2. Registration Statement on Form S-8 (Registration No. 333-123777) 3. Registration Statement on Form S-3 (Registration No. 333-157691) 4. Registration Statement on Form S-3 (Registration No. 333-166175) 5. Registration Statement on Form S-8 (Registration No. 333-177920) /s/ PricewaterhouseCoopers LLP Milwaukee, Wisconsin February 29, 2012
